DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 01/27/2021.
Claim 2 is canceled.
Claims 1, and 3-9 are presented for examination.
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicants argued that Rorato does not disclose, at least, at least selecting, upon first user action, a subset of the boundary representation that represents a geometric feature, a geometric feature comprising two or more connected faces of the boundary representation.
	Examiner respectfully disagrees. Rorato et al discloses CAD systems allow different user actions such as modifying existing faces, creating new faces, deleting some faces, and/or defining constraints on faces and/or between faces, or any actions of the like provided by the CAD system at use par [0005].  Further, Rorato et al discloses geometric feature comprising two or more connected faces of the boundary representation as follows: the method comprises providing a boundary representation of the modeled object, the boundary representation comprises a set of faces each defined as a bounded portion of a respective supporting surface par [0012]. In addition, Rorato et al discloses determining a subset of the set of faces of the boundary representation for which the faces are a copy one of anther, forming a first group of faces within the subset that form a geometry pattern par [0012]; selects the faces to form the first group such that they form a geometrical pattern par [0062], which is equivalent to the “selecting” step.
	Applicants argued that Rorato does not disclose identifying, by the computer, all the subsets of the boundary representation that are similar to the subset selected with the first user action of the boundary representation by applying a feature similarity function.
	Examiner respectfully disagrees. Rorato et al discloses forming a first group of faces within the subset that form a geometrical pattern...associating to the first group of faces at least one second group of faces, the faces of the second group are adjacent to a respective face of the first group par [0012] by applying an algorithm that identifies all characteristics pattern par [0071]. 
	Applicants argued that Rorato does not disclose performing, based on second user action, a modification of a geometry of at least one face of the subset of the boundary representation previously selected with the first user action.
	Examiner respectfully disagrees. Examiner would like to direct applicants to the following sections of the prior art that analogous to the claimed invention. Rorato et al discloses par [0005] the user can act on the set of faces, by modifying existing faces, creating new faces, deleting some faces and/or defining constraints on faces and/or between faces, or any actions of the like provided by the CAD system at use; par [0037] the method may comprise providing a 3D modeled object previously created, and then modifying the 3D modeled object; par [0070] determining S20 may determine all subset of faces that are copies one of another… the initially subsets may be modified according to the iterations of the other actions of the method; par [0159] the method may modify the subsets and geometrical patterns determined at previous iterations; par [0166] the faces that are adjacent to a face of the initial pattern and such that the supporting plane fits the pattern specification (i.e. several iterations of S40 with several second groups of faces adjacent to the first group faces), this progressively yields modification of pattern as chronologically shown in Figs. 50-52.
	Applicants argued that Rorato does not disclose applying, by the computer and upon second user action, a corresponding modification to each identified subset of the boundary representation.
	Examiner respectfully disagree. Rorato et al discloses par [0005] the user can act on the set of faces, by modifying existing faces, creating new faces, deleting some faces and/or defining constraints on faces and/or between faces, or any actions of the like provided by the CAD system at use; par [0006] instead of modifying the elements of a pattern one by one, thanks to a prior recognition of the pattern, the user may perform modification of the pattern globally e.g. with single actions; Figs. 17-22 illustrate pattern recognitions that applying a corresponding modification to each identified subset of the boundary condition as claimed and par [0119]-par [0134] discussed in detailed how the transformation between boundary conditions applied.
Information Disclosure Statement
The information disclosure statement filed 10/09/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0188439 issued to Rorato et al.

1. Rorato et al discloses a computer-implemented method for designing a three-dimensional 5 modeled physical part, the three dimensional modeled physical part being a CAD modeled object representing an industrial product (Abstract, designing a three dimensional modeled object; par [0039] producing a physical product corresponding to the modeled object) comprising:

selecting, upon user action, a subset of the boundary representation that represents a geometric feature (See: Abstract, forming a first group of faces within the subset that form a geometrical pattern; par [0012] determining a subset of the set of faces of the boundary representation for which the faces are a copy one of anther, forming a first group of faces within the subset that form a geometry pattern; par [0062] selects the faces to form the first group such that they form a geometrical pattern), the geometric feature comprising two or more connected faces of the boundary representation (See: par [0012] providing a boundary representation of the modeled object, the boundary representations comprises a set of faces each defined as a bounded portion of a respective support surface); and 
identifying, by the computer, all the subsets of the boundary representation that are similar to 10 the subset selected with the first user action of the boundary representation by applying a feature similarity function (See: par [0005] the user can act on the set of faces, by modifying existing faces, creating new faces, deleting some faces and/or defining constraints on faces and/or between faces, or any actions of the like provided by the CAD system at use; par [0012] forming a first group of faces within the subset that form a geometrical pattern...associating to the first group of faces at least one second group of faces, the faces of 
performing, based on second user action, a modification of a geometry of at least one face of the subset of the boundary representation previously selected with the first user action (See: par [0005] the user can act on the set of faces, by modifying existing faces, creating new faces, deleting some faces and/or defining constraints on faces and/or between faces, or any actions of the like provided by the CAD system at use; par [0037] the method may comprise providing a 3D modeled object previously created, and then modifying the 3D modeled object; par [0070] determining S20 may determine all subset of faces that are copies one of another… the initially subsets may be modified according to the iterations of the other actions of the method; par [0159] the method may modify the subsets and geometrical patterns determined at previous iterations; par [0166] the faces that are adjacent to a face of the initial pattern and such that the supporting plane fits the pattern specification (i.e. several iterations of S40 with several second groups of faces adjacent to the first group faces), this progressively yields modification of pattern as chronologically shown in Figs. 50-52); and
applying, by the computer and upon the second user action, a corresponding modification to each identified subset of the boundary condition that is similar to the subset selected with the first user action (See: par [0005] the user can act on the set of faces, by 

2. Canceled.  

3. Rorato et al discloses the computer-implemented method of claim 1, further comprising:20 
grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group (Abstract, forming a first group of faces within the subset that form a geometrical pattern, and associating to the first group of faces at least one second group of faces that are, for each face of the second group, adjacent to a respective face of the first group; par [0013] respective faces of the first group to which the faces of the pair are adjacent), wherein the identification of all the subsets comprises: 
selecting a first face of the selected subset of the boundary representation (par [0008], par [0012], par [0036]) ,25 
selecting a face in the group of faces the selected first face belongs to (par [0008], par [0012]), par [0036], par [0066]), 

searching, in the group of faces the second face belongs to, for a face that is equal to the similarity transformation T that is applied to the second face (par [0008], par [0086], par [0122], par [0123], par [0129], par [0130]).

4. Rorato et al discloses the computer-implemented method of claim 3, wherein the steps of 5 selecting a second face and searching for a face are iterated, the one or more of the faces identified as a result of the search being in an iteration being discarded for the next iteration (See: par [0017], par [0069]).  

5.  Rorato et al discloses the computer-implemented method of claim 1, further comprising:10 highlighting all the identified subsets of the boundary representation (See: par [0046] initiate an operation (e.g. a sculpting operation, or any other operation such change the dimension, color etc) or edit geometrical constraints by selecting an appropriate icon).  

6. Rorato et al discloses the computer-implemented method of claim 1, wherein the geometric feature is a set of connected faces that represent a functional characteristic in the three-dimensional modeled physical part (See: Abstract).15  



9. Rorato et al discloses The CAD system of claim 9, wherein the CAD system is a history-free CAD 10 system (See: par [0009] this technology, also named “history free model” is promoted by CAD editors as an alternative to history design; par [0053] the modeled object provided at S10 may be history-free).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/14/2021